Citation Nr: 1047983	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-38 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for herniated lumbar 
disc with radiculopathy.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic tinea 
pedis, claimed as jungle rot.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
pseudofolliculitis barbae.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 until April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, West 
Virginia.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for herniated lumbar disc with 
radiculopathy was denied in a May 2007 rating decision.  The 
Veteran was informed of that determination and did not appeal.  
The evidence added to the record since the last determination is 
cumulative.

2.  Service connection for chronic tinea pedis was denied in a 
June 2002 rating decision.  The Veteran was informed of that 
determination and did not appeal.  The evidence added to the 
record since the last determination is cumulative.

3.  Service connection for pseudofolliculitis barbae was denied 
in a February 1997 rating decision.  The Veteran was informed of 
that determination and did not appeal.  The evidence added to the 
record since the last determination is cumulative.

4.  Service connection for PTSD was denied in a May 2007 rating 
decision.  The Veteran was informed of that determination and did 
not appeal.  The evidence added to the record since the last 
determination is relevant and probative.
	

CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for 
herniated lumbar disc with radiculopathy is final.  New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2010).

2.  The June 2002 rating decision denying service connection for 
chronic tinea pedis is final.  New and material evidence 
sufficient to reopen the claim has not been received.  38 
U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2010).

3.  The February 1997 rating decision denying service connection 
for pseudofolliculitis barbae is final.  New and material 
evidence sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2010).

4.  The May 2007 rating decision denying service connection for 
PTSD is final.  New and material evidence sufficient to reopen 
the claim has been received, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  Such a letter was sent to the Veteran in January 2009, 
thus meeting the requirements of notice as related to Kent.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2009 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, in a hearing before the 
undersigned, the issues on appeal were clarified and potentially 
relevant additional evidence that the appellant may submit in 
support of their claim was identified.  These actions by the 
undersigned supplement VA's compliance with the VCAA and serve to 
satisfy the obligations imposed by 38 C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the development of 
the claim.  However, under VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, VCAA provides that VA shall make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Because the claims of service connection for herniated 
lumbar disc with radiculopathy, chronic tinea pedis, and 
pseudofolliculitis barbae are not reopened, the duty to assist 
does not apply to the claims.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at an October 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

With regard to the Veteran's application to reopen a claim of 
entitlement to service connection for PTSD, the Board is granting 
in full the benefit sought.  It is again noted that the actions 
of the undersigned Veterans Law Judge during the Veteran's 
October 2010 hearing supplement VA's compliance with the VCAA and 
serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  
Regardless, because the benefit sought is granted, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.

Applications to Reopen Claims

When a claimant fails to timely appeal an RO decision denying his 
claim for benefits, that decision becomes final and can no longer 
be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 
(2006).  Except as provided by law, when a case or issue has been 
decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, and 
no further review is afforded.  However, pursuant to 30 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened. VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has been 
satisfied.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when 
determining whether the Veteran has submitted new and material 
evidence to reopen a claim, consideration must be given to all 
the evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996). 

Initially, the Board recognizes that since the prior final 
denials regarding all of the current claims, VA has received 
service personnel records relating to the Veteran's active duty.  
As discussed in greater detail below, under 38 C.F.R. § 3.156(c), 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2010) 
(emphasis added).  The regulation specifies three examples of 
potentially relevant service records:

(i) Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other requirements of 
paragraph (c) of section 3.516 are met;

(ii) Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and

(iii) Declassified records that could not have been obtained 
because the records were classified when VA decided the claim.  
Id.

Here, with respect to applications to reopen the claims of 
herniated lumbar disc with radiculopathy, chronic tinea pedis, 
and pseudofolliculitis barbae, newly received service records do 
not relate to these claims.  Accordingly, the records are not 
relevant and thus cannot serve as a per se basis to reopen these 
matters.

The Board also notes the arguments of the Veteran and his 
representative relating to allegedly missing service treatment 
records.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, lower 
the legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

1.  Herniated Lumbar Disc with Radiculopathy

Service connection for a herniated lumbar disc with radiculopathy 
was first addressed and denied in a May 1992 rating decision.  At 
that time, service connection was denied as evidence of the 
disability during service was not found.  The appellant was 
informed of the decision and of his right to appeal, and in 
November 1992 he submitted a timely notice of disagreement in 
which he requested a personal hearing regarding the issue.  In 
January 1993 a statement of the case was issued along with 
information relating to how the Veteran might perfect his appeal.  
He responded in April 1993 stating that he wished to cancel his 
personal hearing "until further notice."  No further statement 
was received from the Veteran until November 1996.

During his October 2010 hearing before the undersigned, the 
Veteran's representative argued that the Veteran's April 1993 
statement was "a clear indication that he intended to continue 
the appeal and should have been accepted as a substantive appeal 
in 1993."  If this were accepted, then finality would not attach 
to the RO's May 1992 rating decision and the matter of whether 
new and material evidence had been received sufficient to reopen 
the Veteran's claim would be irrelevant.

The Board finds, however, that the Veteran's April 1993 statement 
was not a sustentative appeal.  Specifically, the Veteran was 
notified that he was scheduled for a hearing to provide 
testimonial evidence in April 1993.  While the Board is aware 
that he subsequently asked to cancel the hearing, "until further 
notice," he failed to communicate with VA in order to establish 
a new hearing.

A claimant may not functionally hold a claim open in perpetuity 
by postponing a hearing date, but refusing to take the necessary 
steps to establish such a new date.  Here, while the Veteran's 
representative states that the Veteran's actions should be 
interpreted as indicative of intent to continue his appeal, the 
Board finds his actions represent nothing more than a cancelation 
of his hearing appointment.  The Veteran had the opportunity to 
enter a substantive appeal and to request a new hearing in a 
timely manner.  He did neither.

Accordingly, the Board finds that the Veteran failed to perfect 
an appeal of the May 1992 rating decision, and the decision is 
final.

A May 2007 rating decision denied an application to reopen the 
claim at issue.  The appellant was informed of the decision and 
of his right to appeal, but did not submit a timely notice of 
disagreement.  Accordingly, the denial of May 2007 is final.

The evidence of record at the time of the last final denial 
included the Veteran's May 1991 claim of entitlement to service 
connection for a low back disorder, and service treatment records 
showing that on separation examination in April 1970, his spine 
was normal and he affirmatively denied any history of arthritis, 
bone deformity or recurrent back pain.

Post service evidence included treatment records indicating onset 
of back pain in December 1985 and diagnosis of lumbar 
radiculopathy.  Private treatment records indicated that in 
September 1990 the Veteran stated that he had been treated for a 
pinched nerve in his back in 1985.  A VA discharge note to 
October 1990 indicated that the Veteran had endorsed onset of 
symptomatology in 1968, during service.  Radiographic imaging in 
November 1990 showed straightening of the lumbar spine, but an 
otherwise normal study.  On VA examination in January 1997, the 
Veteran said that he strained his back in 1969, and was diagnosed 
with left-side low back pain and radiculopathy.

In sum, the evidence at the time of the prior denial included in-
service records showing a normal spine at separation, post-
service records showing low back disabilities beginning in 1985, 
and the Veteran's claim and other testimony averring to both in-
service and post-service onsets.

In July 2007, the Veteran submitted an application to reopen his 
claim of entitlement to service connection.  Evidence added to 
the record since the rating decision of May 2007 includes an 
April 2008 statement in which the Veteran indicated that he began 
having back spasms during service.  In a hearing before the 
undersigned, the claimant said that he was treated during service 
for his low back.

Again, evidence that is merely cumulative of other evidence in 
the record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. § 
3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  The 
Board concludes that the evidence added to the record is not new 
and material.  Specifically, statements that the Veteran began 
experiencing back symptomatology during service are duplicative 
of prior statements that back pain began in 1968 or 1969.  This 
evidence is redundant.

The reason for the prior denial of service connection was the 
lack of credible evidence showing in-service onset.  Outside of a 
duplicative statement by the Veteran, the record remains devoid 
of evidence of in-service onset of the claimed disability.  For 
the forgoing reasons, the evidence submitted since the time of 
the last final decision does not relate to any unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).  Accordingly, the Board finds that criteria for 
new and material evidence, as set forth under 38 C.F.R. § 
3.156(a), have not been met with respect to this claim.

As no new and material evidence has been received since the last 
final denial in May 2007, the Veteran's application to reopen his 
claim of service connection for herniated lumbar disc with 
radiculopathy is denied.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

2.  Chronic Tinea Pedis

Service connection for a chronic tinea pedis, which had also been 
claimed as a foot condition and "jungle rot," was addressed and 
denied in a rating decision of May 1992 due to the lack of in-
service evidence of this disability.  The appellant was informed 
of the decision and of his right to appeal, and in November 1992 
he submitted a timely notice of disagreement.  The Veteran 
failed, however, to perfect his appeal and the decision became 
final.  The finality of that decision is further discussed in the 
above section.  In June 2002 the matter was again adjudicated and 
a rating decision was issued denying the Veteran's claim.  He did 
not appeal from that decision, and it represents the last final 
denial.

At the time of the prior denial in June 2002, the evidence of 
record included service treatment records showing that on 
separation examination in April 1970, the Veteran endorsed a 
history of foot trouble, but without further elaboration.  
Examination revealed normal feet.

Post-service evidence included an original claim in May 1991 in 
which the Veteran sought service connection for frost bite.  A 
private treatment record showed that in June 1989 the Veteran had 
athlete's foot (tinea pedis).  In March 1991 a history of foot 
problems was endorsed which began with frostbite 22 years prior 
and "jungle rot" 21 years prior.  A report of VA examination in 
May 1992 indicated that the Veteran had no complaints of 
frostbite, but did have chronic tinea pedis.

In statements made by the Veteran, he averred to having had 
frostbite between September and October 1968.  He also testified 
that during service he was told to stop wearing boots and shoes 
due to jungle rot.  On VA examination in January 1997, 
hyperkeratosis in the web space between the right fourth and 
fifth toes was noted, and there was flaking of the skin on the 
plantar surface of the feet.  On VA examination in November 1998, 
the only evidence of fungal involvement of either foot was 
opacification and thickening of the toenails.

In sum, the evidence of record at the time of the prior denial 
included the Veteran's claim, service treatment records showing a 
single complaint of foot problems on separation, treatment for 
tinea pedis beginning in 1989, and statements by the Veteran 
endorsing in-service "jungle rot" and frostbite of the feet.

In April 2008, the Veteran submitted an application to reopen his 
claim of entitlement to service connection.  Evidence added to 
the claims file since the prior denial in June 2002 includes VA 
treatment records for unrelated conditions.  In an April 2008 
statements the Veteran indicated problems with his feet began 
during service, specifically in September 1968.  He again 
endorsed in-service foot problems when testifying before the 
undersigned in October 2010.

In total, the evidence added to the record since the last final 
denial includes the Veteran's application reopen his claim, and 
statements averring to in-service onset of foot disabilities.

Evidence that is confirmatory of evidence previously of record is 
not new and material even when such evidence had not been 
presented at the time of the last final denial.  38 C.F.R. § 
3.156(a), Anglin, 203 F.3d 1343 (Fed. Cir. 2000).  The evidence 
added to the record is not new and material as the record had 
already included the Veteran's statements averring to in-service 
onset.  Thus, the such additional evidence is merely duplicative.

The reason for the prior denial of service connection was the 
lack of probative evidence showing in-service onset and 
continuity.  Unsupported statements by the Veteran were 
previously considered and rejected.  Since that time no 
corroborating evidence has been added to overcome this 
evidentiary gap in the Veteran's claim, thus the evidence 
submitted since the time of the last final decision does not 
relate to any unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  
Accordingly, the Board finds that criteria for new and material 
evidence, as set forth under 38 C.F.R. § 3.156(a), have not been 
met with respect to this claim.

As no new and material evidence has been received since the last 
final denial the Veteran's application to reopen his claim of 
service connection for tinea pedis is denied.  The preponderance 
of the evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

3.  Pseudofolliculitis Barbae

A claim of entitlement to service connection for 
pseudofolliculitis barbae was denied in February 1997 as "not 
well grounded" due to the lack of in-service evidence of the 
claimed disability.  In November 2000, a statute became effective 
that eliminated the well-grounded claim rules and created new 
duties for VA in assisting a Veteran in substantiating his claim.  
VCAA, Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  As 
relevant here, that statute authorized VA to readjudicate claims 
that had been denied as not well-grounded between July 14, 1999, 
and November 9, 2000.  When undertaken, such a claim is 
readjudicated as if the denial had not been made.  Id.

Here, following the denial of February 1997, the Veteran did not 
appeal the decision and thus it became final outside of the 
timeframe dictated by Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Accordingly, the February 1997 denial is treated the same 
as any other denial might be, Reyes v. Brown, 7 Vet. App. 113, 
116 (1994) (citing Glynn v. Brown, 6 Vet. App. 523, 528 (1994)), 
and thus cannot be readjudicated without first formally reopening 
the claim. 

At the time of the prior final denial, evidence of record 
included the Veteran's claim for benefits, and service treatment 
records showing that the face was normal on separation 
examination in April 1970.  Also of record was a November 1992 
statement indicating that during service, he experienced bumps on 
his face after shaving and was ordered not to shave with a razor 
blade.

In sum, the evidence at the time of the prior denial included the 
Veteran's claim, service treatment records showing no in-service 
onset of the claimed symptomatology, and a normal in-service 
separation examination.

In April 2008, the Veteran submitted an application to reopen the 
claim of entitlement to service connection for pseudofolliculitis 
barbae.  The evidence added to the record includes treatment 
records unrelated to the claim, and statements from the Veteran, 
including those made during a hearing before the undersigned in 
October 2010, averring that while in service he began to notice 
bumps after shaving and that he was told not to shave, in order 
to alleviate the symptoms.

In short, the added evidence consists of the Veteran's claim to 
reopen, and both written and spoken testimony repeating that 
symptoms began during service.  As this information was before VA 
at the time of the prior denial, it is cumulative of previously 
considered evidence and is not new and material evidence 
sufficient to reopen the appellant's claim.  38 C.F.R. § 
3.156(a), Anglin, 203 F.3d 1343 (Fed. Cir. 2000).  

No new and material evidence has been received since the last 
final denial in February 1997, and thus the Veteran's application 
to reopen his claim of service connection for pseudofolliculitis 
barbae is denied.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

4.  PTSD

Service connection for a PTSD was previously addressed and denied 
in a May 2007 rating decision.  The appellant was informed of the 
decision and of his right to appeal, but did not submit a timely 
Notice of Disagreement.  Accordingly, the denial of is final.

Under 38 C.F.R. § 3.156(c), if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim.  38 C.F.R. 
§ 3.156(c)(1) (2010).  Such records may include service records 
that are related to a claimed in-service event.  This provision 
does not apply, however, where VA could not have obtained the 
newly associated records in the past due to the claimant's 
failure to provide sufficient information for VA to identify and 
obtain the records from the respective service department, the 
Joint Services Records Research Center, or from any other 
official source.  38 C.F.R. § 3.156(c)(2) (2010).

In July 2007 the Veteran submitted an application to reopen his 
claim of entitlement to service connection for PTSD.  In January 
2007 VA received service personnel records which contain such 
information as the Veteran's military occupational specialties, 
confirmation of his unit number, and confirmation that he served 
in Vietnam.  Given that the Veteran's claim relates to alleged 
combat stressor events, the Board finds that the provisions of 38 
C.F.R. § 3.156(c) are applicable to service records added to the 
claims file in January 2007, and that the application to reopen 
is granted.


ORDER

The application to reopen the claim of entitlement to service 
connection for a herniated lumbar disc with radiculopathy is 
denied.
	
The application to reopen the claim of entitlement to service 
connection for a chronic tinea pedis is denied.

The application to reopen the claim of entitlement to service 
connection for a pseudofolliculitis barbae is denied.

The application to reopen the claim of entitlement to service 
connection for a PTSD is granted.




REMAND

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

At his October 2010 hearing before the undersigned, the Veteran 
stated that during active service he was assigned to a rock 
crushing company where he drove a truck carrying diesel fuel.  
The Veteran stated that the facility where he was stationed came 
under attack on several occasions and that he feared for his 
life.  After that point, he was transferred to Long Binh where he 
again was under rocket and mortar fire.

On VA examination in June 1993, the Veteran stated that while in 
Vietnam he drove a truck at an outpost that came under small arms 
fire.  The examiner's opinion was that the Veteran was 
chronically depressed mainly due to difficulties with VA in 
processing his claims for benefits.  A diagnosis of mild 
dysthymic disorder was made.

The record shows that the Veteran is homeless and in April 2006 
he underwent psychological evaluation at a private facility.  He 
endorsed a history of psychiatric and emotional problems dating 
to the 1970s.  Following examination, the claimant was diagnosed 
with PTSD as well as dependencies of alcohol, cocaine, cannabis 
and opioid.

On VA assessment in May 2006, the Veteran described light to 
moderate combat exposure.  During incoming attacks, he described 
that his barracks became hectic and that he felt helpless and 
feared for his life.  During the evaluation, the Veteran 
described clinically significant re-experiencing symptoms, 
avoidance symptoms, and hyperarousal symptoms which he said began 
after returning home from Vietnam.  The evaluation supported a 
primary diagnosis of "combat-related posttraumatic stress 
disorder, chronic major depressive disorder, [recurrent moderate] 
and major depressive disorder."

In January 2009, the Veteran's treating physician at the VA 
Medical Clinic in Martinsburg, West Virginia stated that the 
Veteran had PTSD as a result of in-service combat experiences.

On VA examination in February 2009, the examiner reported that 
the claimed stressor had been verified.  PTSD symptoms included 
re-experiencing, avoidance, and hyperarousal.  Based on his 
reported stressors and the symptoms witnessed during examination, 
the Veteran was diagnosed with PTSD.

In a February 2009 "PTSD Stressor Corroboration Research" 
report, it was found that an event occurred on April 30, 1970 in 
which the Veteran's unit engaged the enemy with small arms and 
automatic weapons fire.  This was indicated to be prima facie 
evidence of PTSD.  Service personnel records subsequently added 
to the record, however, indicate that on April 25, 1970 the 
Veteran was enroute to the United States.  Furthermore, the 
Veteran's date of discharge was April 29, one day before the 
recorded April 30 event.  Based on this information, the RO 
determined that the Veteran did not have a verified stressor, and 
therefore service connection for PTSD could not be granted.

The RO's determination was based on review of the Veteran's claim 
pursuant to the regulations relating to establishment of service 
connection for PTSD as they existed before July 13, 2010.  Thus, 
readjudication must be undertaken within the context of the 
revised regulations.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Agency of Original Jurisdiction (AOJ) 
must readjudicate the claim of entitlement to 
service connection for PTSD.  In conducting 
its adjudication of the matter, the AOJ must 
consider the claim pursuant to the recently 
revised regulations relating to establishment 
of service connection for PTSD.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


